Opinion filed June 17, 2021




                                                In The

            Eleventh Court of Appeals
                                          ____________

                     Nos. 11-21-00115-CR & 11-21-00116-CR
                                          ____________

                     EX PARTE CHRISTOPHER HUMBLE


                            Original Habeas Corpus Proceedings


                          MEMORANDUM OPINION
        Christopher Humble has filed in this court1 a pro se application for writ of
habeas corpus related to two causes pending in the 70th District Court of Ector
County: Cause Nos. A-19-1196-CR and A-20-0487-CR. Humble asserts that he is
being unlawfully restrained while awaiting trial on the charges in these two causes,
and he asks to be released from confinement. We dismiss these proceedings.
        This court has no jurisdiction over Humble’s original application for writ of
habeas corpus. This court’s authority to exercise original jurisdiction is limited. See


        1
         We note that Humble originally sent the application to the Eighth Court of Appeals in El Paso.
Because the El Paso court lacks jurisdiction over cases arising from Ector County, the clerk of the El Paso
court forwarded Humble’s application to this court.
TEX. CONST. art. V, §§ 5, 6 (providing that the Court of Criminal Appeals has the
power to issue writs of habeas corpus and that intermediate courts of appeals only
have original jurisdiction as prescribed by law); TEX. GOV’T CODE ANN. § 22.221
(West Supp. 2020) (limited writ powers granted to the courts of appeals).
Furthermore, an intermediate appellate court “does not possess original habeas
corpus jurisdiction of a bail issue” in a criminal case. Ortiz v. State, 299 S.W.3d
930, 932 (Tex. App.—Amarillo 2009, no pet.); see Ex parte Enriquez, 2 S.W.3d 362,
363 (Tex. App.—Waco 1999, orig. proceeding); Denby v. State, 627 S.W.2d 435
(Tex. App.—Houston [1st Dist.] 1981, orig. proceeding); see also TEX. CODE CRIM.
PROC. ANN. art. 11.05 (West 2015) (providing that district courts, county courts, and
the Court of Criminal Appeals have power to issue writs of habeas corpus).
      We note that Humble has recently filed a notice of appeal related to the trial
court’s alleged denial of Humble’s habeas corpus application. That appeal is
currently pending in this court in Cause No. 11-21-00114-CR.
      Because we lack jurisdiction over Humble’s application for writ of habeas
corpus, filed in Cause Nos. 11-21-00115-CR and 11-21-00116-CR, we dismiss these
proceedings for want of jurisdiction.


                                               PER CURIAM


June 17, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2